Harris, J.
"We are called on by the bill of .exceptions to reverse the decision of the Judge below dissolving the injunction, in this case, restraining Hardeman & Sparks, of Macon, and N. Reid & Co., of Savannah, factors, from the sale of cotton stored with them by David M. Rumph, as also David Rumph and his partner, Boyd, and David M. Rumph, until the further order of the Court.
Decision after decision of this Court evinces its great unwillingness to interfere, without very clear ground for so doing, with the granting or dissolution of injunctions by the Judges of the Superior Courts ; but apart from any influence by the course of adjudications referred to, looking to the case as’ presented here, it would have been very strange had the decision below been otherwise. The defendants were not required to answer the bill. It charged collusion to defraud between the father, David Rumph, and the son,- David M. Rumph, as to the twenty-eight bales of cotton which the latter received from Rumph & Boyd in payment of a debt to him of $1,150 in gold. David M. Rumph answered the bill fully, and supporting his answer by the affidavits of several disinterested persons, moved to dissolve the injunction; counter affidavits were'filed, but they furnishing no fact to authorize the continuance'of the injunction, it was properly dissolved.
Judgment affirmed.